Case 1:20-cv-02749-SEB-DLP Document 6 Filed 10/23/20 Page 1 of 2 PageID #: 342




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

RALEIGH LIMITED, INC.,

             Plaintiff,                 CASE NO. 1:20-CV-02749-SEB-DLP

      v.

THE OHIO SECURITY INSURANCE
COMPANY,

             Defendant.



               NOTICE OF DISMISSAL WITHOUT PREJUDICE

      Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

Plaintiff Raleigh Limited, Inc. hereby files this notice of dismissal without

prejudice.



                                    Respectfully submitted,


                                    /s/   Joanne R. Sommers
                                    Attorneys for Raleigh Limited, Inc.

George M. Plews, Atty. No. 6274-49
Tonya J. Bond, Atty. No. 24802-49
Joanne R. Sommers, Atty. No. 32740-49
Plews Shadley Racher & Braun LLP
1346 North Delaware Street
Indianapolis, Indiana 46202
Tel: (317) 637-0700
Fax: (317) 637-0710
Case 1:20-cv-02749-SEB-DLP Document 6 Filed 10/23/20 Page 2 of 2 PageID #: 343




                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on the 23rd day of October, 2020, a

true and correct copy of the above and foregoing document was filed electronically.

Notice of this filing will be sent to the following parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.


             Ginny L. Peterson
             Kightlinger & Gray LLP
             One Indiana Square, Sutie 300
             211 N. Pennsylvania Street
             Indianapolis, IN 46204
             gpeterson@k-glaw.com

                                        /s/   Joanne R. Sommers
